[***] Indicates that material has been omitted and confidential treatment has
been requested therefor. All such omitted material has been filed separately
with the Commission pursuant to Rule 24b-2.

CONFIDENTIAL TREATMENT REQUESTED - EDITED COPY

Exhibit 10.1

SUPPLY AGREEMENT

This Supply Agreement

(the "Agreement") is entered into as of December 11, 2000 (the "Effective
Date"), between Dixie Chemical Company, having an address at 300 Jackson Hill,
Houston, Texas 77007 ("DIXIE"), and Pharmacyclics, Inc., a Delaware corporation,
having its principal executive offices at 995 E. Arques Avenue, Sunnyvale,
California 94086-4521 ("PCYC"). DIXIE and PCYC are sometimes referred to herein
individually as a "Party" and collectively as the "Parties."

Recitals

Whereas

, PCYC is engaged in the development of and owns or has a license to certain
rights relating to its proprietary compounds motexafin lutetium and motexafin
gadolinium, each of which is a human pharmaceutical agent for the treatment of
certain diseases, and wishes to develop, market and commercially distribute such
agents;



Whereas,

DIXIE has expertise in conducting the cGMP manufacturing of bulk pharmaceutical
intermediates;



Whereas,

DIXIE and PCYC are parties to that certain Feasibility Evaluation Agreement
effective March 4, 1999, as amended, regarding DIXIE's conduct of certain
process scale-up and cGMP fine chemicals manufacturing services for PCYC (the
"Prior Agreement");



Whereas,

PCYC now desires to have DIXIE manufacture, label, package, test and ship bulk
forms of its proprietary pharmaceutical intermediates, and DIXIE desires to
undertake such activities, on the terms hereinafter set forth;



Now, Therefore,

in consideration of the foregoing premises and the mutual promises hereinafter
set forth, the Parties hereby agree as follows:







Definitions.

As used herein, the following capitalized terms shall have the following
meanings:

"Acceptable Product"

means a Batch of Product Manufactured by DIXIE and delivered to PCYC hereunder
that meets the Release Criteria for such Product, as determined pursuant to
Section 4.2.



"Affiliate"

means, as to a Party hereto, any person, corporation, company, partnership,
joint venture, firm and/or other entity which controls, is controlled by or is
under common control with such Party. For these purposes, "control" means direct
or indirect ownership or control of at least fifty percent (50%) of the
outstanding voting securities of a corporation or a comparable equitable
interest in any other type of entity.



"Batch"

means a specific quantity of a Product that (a) is intended to have uniform
character and quality within specified limits, and (b) is produced according to
a single manufacturing order during the same cycle of manufacture.



"Capacity"

means, with respect to each Product to be Manufactured by DIXIE hereunder,
DIXIE's Manufacturing capacity for such Product, as set forth in the applicable
Product Appendix.



"Confidential Information"

shall have the meaning ascribed in Section 12.1.



"Controlled"

means, with respect to any material, information or intellectual property right,
possession of the ability by a Party to grant access, a license, or a sublicense
to such material, Information or intellectual property right as provided for
herein without violating an agreement with a Third Party as of the time such
Party would be first required hereunder to grant the other Party such access,
license or sublicense.



"Current Good Manufacturing Practices" or "cGMP"

means: (a) the good manufacturing practices required by the FDA and set forth in
the FD&C Act or FDA regulations (including without limitation 21 CFR 210 and
211), policies, or guidelines, in effect at any time during the term of this
Agreement, for the manufacture and testing of pharmaceutical materials as
applied to bulk pharmaceuticals or their intermediates, as applicable; and (b)
the corresponding requirements of each applicable Regulatory Authority, in each
case as may be further specified in the applicable Product Appendix.



"DIXIE Technology"

means (a) all inventions that are necessary or useful for the Manufacture, use
or sale of a Product, and all patents (including without limitation reissues,
re-examinations and inventor's certificates) covering such inventions; and (b)
all information, trade secrets and know-how that are necessary or useful for the
Manufacture, use or sale of a Product, in each case that are Controlled by DIXIE
during the term of this Agreement.



"Drug Master File" or "DMF"

means, with respect to each Product Manufactured by DIXIE hereunder, a drug
master file covering DIXIE's Manufacture of such Product in accordance with 21
CFR 314.420, as may be amended from time to time, and any foreign equivalents.



"Drug Product"

means a filled and finished pharmaceutical product for clinical use, or for
commercial use and/or sale, that employs or incorporates one or more Products.



"Drug Substance"

means a bulk form of the pharmaceutically active compound motexafin lutetium or
motexafin gadolinium, as applicable.



"Facility"

means DIXIE's Manufacturing facility
[ *** ]
, or such other Manufacturing facility as may be set forth in the applicable
Product Appendix.



"FDA"

means the United States Food and Drug Administration or any successor entity
thereto.



"FD&C Act"

means the United States Federal Food, Drug and Cosmetic Act, as may be amended
from time to time.



"Force Majeure Event"

shall have the meaning ascribed in Article 14.



"Identification Testing Standards"

means the identification standards for each PCYC Material to be supplied
hereunder as set forth in the applicable Product Appendix.



"IND"

means an Investigational New Drug Application filed with the FDA, or a
corresponding application filed with any other Regulatory Authority.



"Intermediate"

means an intermediate compound required for the synthesis of a Drug Substance.



"IP"

means any and all inventions, improvements, information and know-how, including
without limitation those related to processes, compositions of matter and
methods of use, made by or on behalf of either Party individually or jointly,
arising out of the performance of this Agreement or of the Prior Agreement,
whether protectable by patent or as a trade secret, and all intellectual
property rights therein and thereto.



"Manufacture," "Manufactured" or "Manufacturing"

means the synthesis, processing, preparation, handling, packaging and labeling
of Products, the storage and testing of Materials and Products, and the cleaning
of the equipment used in the foregoing activities.



"Master Batch Record"

means, with respect to each Product to be Manufactured hereunder, the formal set
of instructions for the Manufacture of such Product, as further described in
Section 6.1.



"Materials"

means, with respect to each Product to be Manufactured hereunder, the raw
material, primary packaging, secondary packaging and labeling to be used in the
Manufacture of such Product hereunder.



"Materials Specifications"

means, with respect to each of the Materials for a particular Product, the
written specifications for each of such Materials as set forth in the applicable
Product Appendix.



"Material Supply Breach"

means:



DIXIE's falling more than [ *** ] behind its schedule for its Manufacturing
campaign with respect to any Purchase Order submitted by PCYC and accepted by
DIXIE pursuant to Section 3.4, as such schedule is provided to PCYC pursuant to
Section 3.4.3; or

DIXIE's failure to supply to PCYC at least [ *** ] of the quantity of Acceptable
Product set forth in any Purchase Order submitted to and accepted by DIXIE
pursuant to Section 3.4 by the delivery date set forth in such Purchase Order.

[ *** ]

"NDA"

means a New Drug Application filed with the FDA or any other regulatory filing
necessary to obtain marketing approval from a Regulatory Authority.



"Packaging Specifications"

means, with respect to each Product

to be Manufactured hereunder, the written specifications for the packaging of
such Product as set forth in the applicable Product Appendix, as such
specifications may be amended from time-to-time by written agreement of the
Parties.



"PCYC Materials"

means, with respect to each Product to be Manufactured hereunder, those
Materials for such Product

that PCYC is obligated to supply as set forth in the applicable Product

Appendix.



"PCYC Technology"

means all patents (including without limitation, reissues, re-examinations and
inventor's certificates) covering the Manufacture of Products hereunder, and all
information, trade secrets and know-how related thereto, that is Controlled by
PCYC during the term of this Agreement.



"Product"

means an Intermediate to be Manufactured by DIXIE hereunder.



"Product Appendix"

means, for each Product

to be Manufactured hereunder, the Product Specifications, the price per kilogram
and the validation and Manufacturing activities to be performed by DIXIE for
such Product, including without limitation the testing programs and development
schedules, and any other information that the Parties deem appropriate. Each
Product Appendix shall be agreed upon by the Parties as further described in
Section 2.1. The documentation comprising the Product Appendices shall be
attached and incorporated herein as Schedule 1.30 hereto, and may be amended
only by the Parties' written agreement.



"Product Specifications"

means, with respect to each Product to be Manufactured hereunder, the written
specifications for the testing of such Product, as detailed in the applicable
Product Appendix, as such specifications may be amended from time-to-time by
written agreement of the Parties.



"Purchase Orders"

means written purchase orders provided by PCYC to DIXIE, which shall specify:
(a) the quantity of Product to be Manufactured by DIXIE, (b) the Purchase Price
of such Product as set forth in the applicable Product Appendix, (c) the dates
on which such Product shall be shipped, and (d) the shipping address(es)
designated by PCYC.



"Purchase Price"

means, with respect to each Product to be Manufactured hereunder, the price per
kilogram of such Product

as set forth in the applicable Product Appendix.



"QC Sample"

shall have the meaning ascribed in Section 4.1.



"Regulatory Approval"

means all authorizations by the appropriate Regulatory Authority necessary for
use, development, Manufacture, distribution, promotion or sale of a Product,
Drug Substance or Drug Product in a particular regulatory jurisdiction.



"Regulatory Authority"

means any national, supranational, regional, state or local regulatory agency,
department or other government entity with the authority to approve and regulate
the use, development, Manufacture, distribution or sale of a Product or Drug
Product in a regulatory jurisdiction. "Regulatory Authority" shall also include
any non-governmental group licensed by an entity described in the preceding
sentence to perform inspections, audits and/or reviews.



"Release Criteria"

shall have the meaning ascribed in Section 4.2.1.



"Released Executed Batch Record"

means the completed Batch record and associated deviation reports, investigation
reports and certificates of analysis created by DIXIE for each Batch
Manufactured hereunder, including written confirmation that such Batch record
has been reviewed and approved by DIXIE's quality assurance unit.



"Test Methods"

means, with respect to each Product

Manufactured hereunder, the written procedures for evaluating compliance with
the applicable Product

Specifications, as set forth in the applicable Product

Appendix.





Product Appendices

Product Appendices.

For each Product to be Manufactured by DIXIE hereunder, the Parties shall agree
in writing upon a Product Appendix, as follows: For all Products that PCYC
desires DIXIE to Manufacture hereunder, PCYC shall prepare and deliver to DIXIE
two (2) copies of the corresponding Product Appendix. DIXIE shall either sign
such Product Appendix and return one (1) copy to PCYC, or shall return to PCYC
an amended Product Appendix acceptable to DIXIE, in each case within [ *** ] of
receipt of such Product Appendix from PCYC. In the latter case, if such amended
Product Appendix is not acceptable to PCYC, then PCYC shall so notify DIXIE
within [ *** ] of PCYC's receipt of such amended Product Appendix, and the
Parties shall promptly meet in order to resolve in good faith any outstanding
disagreements with respect to such amended Product Appendix.

Notwithstanding any other provision of this Section 2.1, this Agreement shall
not be deemed to be amended or modified in any manner by any provision of any
Product Appendix; provided, however, that a particular Product Appendix may
supersede a particular term of this Agreement, solely with respect to the work
that is the subject of such Product Appendix, only if such Product Appendix
specifically and expressly sets forth the intent that such term shall be so
superseded.

Amendments to Product Appendix.

Each Product Appendix may be amended from time to time, as the Parties'
experience with the development, Manufacture, testing and use of the applicable
Product warrants, upon mutual written agreement of PCYC and DIXIE.



Feasibility Studies.

The Parties may, from time to time during the term of this Agreement, enter into
separate written agreements pursuant to which they will evaluate the feasibility
of DIXIE's Manufacturing new Intermediates pursuant to this Agreement. Neither
Party shall be required to enter into any such agreement, nor to enter into a
Product Appendix for such an Intermediate, except on terms that are acceptable
to such Party in its sole discretion.





Manufacturing

Agreement to Purchase and Supply. During the term of this Agreement, PCYC agrees
to purchase from DIXIE and DIXIE agrees to Manufacture, sell and deliver to
PCYC, such quantities of each Product as may be set forth [ *** ] placed by PCYC
and accepted by DIXIE, pursuant to the terms and conditions of this Agreement
(including without limitation the applicable Product Appendix).

Supply of Materials

.



DIXIE shall supply, at its expense, all Materials necessary to Manufacture each
Product other than the PCYC Materials.

PCYC shall supply, at its expense, all PCYC Materials necessary to Manufacture
each Product hereunder. PCYC shall deliver or cause to be delivered a reasonably
sufficient amount of the applicable PCYC Materials for each Product to be
Manufactured hereunder to the applicable Facility sufficiently in advance of the
date of delivery set forth in the applicable Purchase Order such that DIXIE can
fill such Purchase Orders, which required advance time, as well as any storage
requirements for such PCYC Materials, shall be set forth in the applicable
Product Appendix.

Upon receipt of the PCYC Materials as set forth above, DIXIE shall review the
accompanying certificate(s) of analysis and test the PCYC Materials for
conformance with the Identification Testing Standards, in accordance with the
analytical test methods set forth in the applicable Product Appendix. Both the
Identification Testing Standards and related analytical test methods may be
amended from time to time upon mutual written agreement of PCYC and DIXIE.

Within [ *** ] of receipt of the PCYC Materials described in Section 3.3.1, or
such other period as may be specified in the applicable Product Appendix, DIXIE
shall determine if such PCYC Materials meet the applicable Identification
Testing Standards. If DIXIE determines that such PCYC Materials meet the
Identification Testing Standards, then such PCYC Materials shall be used by
DIXIE in performing its Manufacturing obligations under this Agreement. If DIXIE
determines that any such PCYC Materials do not meet the Identification Testing
Standards, then DIXIE shall make no use of such non-conforming PCYC Materials
and shall promptly confer with PCYC to determine how to proceed. DIXIE shall
return, rework or destroy any non-conforming PCYC Materials as directed by PCYC
in writing and at PCYC's expense.

From the time of delivery of the PCYC Materials to DIXIE until the earlier of
(a) delivery by DIXIE of Product, or (b) return or destruction of the PCYC
Materials by DIXIE that do not meet the Identification Testing Standards, each
in the manner provided in this Agreement, DIXIE shall bear all risk of loss of
such PCYC Materials. DIXIE shall comply with all applicable laws, rules,
regulations and guidelines in the use, storage, handling and transportation of
the PCYC Materials. PCYC shall retain all right, title and interest in and to
all PCYC Materials at all times.

Forecasts

.
[ *** ]



Purchase Orders

.



All purchases of Products shall be made [ *** ] as agreed to in writing by the
Parties, at least [ *** ] in advance of the date of shipment specified in said
Purchase Order, or to such other location and/or within such other time period
as may be specified in the applicable Product Appendix.

DIXIE shall ship all Products as set forth in Section 4.5 by the date and in the
quantities specified in the applicable Purchase Order. PCYC shall be obligated
to buy and DIXIE shall be obligated to sell only the quantities of Product which
are subject to a Purchase Order accepted by DIXIE. DIXIE shall be obligated to
accept all Purchase Orders to the extent that such Purchase Orders do not exceed
DIXIE's Capacity for the applicable Product. DIXIE shall be deemed to have
rejected any portion of a Purchase Order to the extent that such Purchase Order
exceeds DIXIE's Capacity for the applicable Product, unless DIXIE accepts such
excess portion in writing within [ *** ] of its receipt of such Purchase Order.

Within [ *** ] following its acceptance of a Purchase Order, DIXIE shall provide
to PCYC a written schedule of its intended Manufacturing campaign for fulfilling
such Purchase Order.

To the extent that the terms of a Purchase Order are inconsistent with the terms
of this Agreement, this Agreement shall control. No Purchase Order shall be
deemed to amend, modify or supplement this Agreement or any Product Appendix.

(a) Testing of Batches by DIXIE

. DIXIE will test each Batch of Product in accordance with the applicable Test
Methods and Product Specifications, and shall supply PCYC with a certificate of
analysis confirming that such Batch meets the applicable Product Specifications
and Packaging Specifications at the time of batch release if practicable, but in
any event no later than with shipment of the QC Sample. DIXIE shall hold and
store samples from each Batch in accordance with Section 6.3.1. If DIXIE notices
any testing or material manufacturing discrepancies during the Manufacturing of
a Product, DIXIE shall promptly notify PCYC. PCYC may retest a Product as more
fully set forth in Section 4.2 to confirm that it meets the applicable Product
Specifications and Packaging Specifications.



DIXIE Covenant.

DIXIE shall not (a) sell, provide or transfer any Product

to any third party, nor (b) use, allow any third party to use nor otherwise
dispose of any Product, except in each case as specifically set forth in this
Agreement or as expressly authorized by PCYC in writing. PCYC shall retain all
right, title and interest in and to the Products Manufactured hereunder at all
times.



Material Supply Breach.

If a Material Supply Breach occurs and either (a) DIXIE has failed to deliver to
PCYC a plan detailing how DIXIE will cure such Material Supply Breach to PCYC's
satisfaction within [ *** ] following receipt of written notice from PCYC that a
Material Supply Breach has occurred, or (b) PCYC has accepted such plan to cure
such Material Supply Breach and DIXIE fails to adhere to such plan to PCYC's
reasonable satisfaction, then in addition to any other rights that PCYC may have
at law or equity: [ *** ]

If DIXIE reasonably anticipates that there is a substantial likelihood that a
Material Supply Breach will occur, then DIXIE shall promptly notify PCYC in
writing thereof. Upon receipt of such notice, the Parties shall promptly confer
to discuss the circumstances and magnitude of such potential Material Supply
Breach, and to determine in good faith whether there are any reasonable steps
that DIXIE could take to avoid such Material Supply Breach.
[ *** ]

If PCYC cancels any Purchase Orders as described in this Section 3.6, then upon
PCYC's request DIXIE shall promptly, but no later than [ *** ] after receipt of
PCYC's request, (a) ship to PCYC or its designee, [ *** ], any PCYC Materials
delivered to DIXIE under Section 3.2.2 for use in Manufacturing such Product
which have not been consumed in the Manufacture of such Product, and [ *** ].

Subcontractors.

DIXIE may not subcontract its obligations under this Agreement to any third
party or Affiliate without PCYC's prior written consent or as specifically set
forth in the applicable Product Appendix. All such subcontractors shall agree in
writing to be bound by the terms of this Agreement prior to conducting any work
hereunder.



DIXIE's Facility

. All Manufacture of Products hereunder shall be conducted at the Facility. In
the event that DIXIE sells or otherwise transfers ownership or control of the
Facility to any third party or Affiliate, such third party or Affiliate shall
expressly assume DIXIE's obligations hereunder in writing;
provided, however
, that any such assumption shall not relieve DIXIE of any liability for such
third party's or Affiliate's failure to perform under this Agreement. DIXIE
hereby expressly waives any requirement that PCYC exhaust any right, power or
remedy, or proceed directly against such third party or Affiliate, for any
obligation or performance hereunder prior to proceeding directly against DIXIE.



[ *** ]



Delivery and Acceptance

Quality Control Sample of Product. Prior to the shipment of any Batch of
Product, DIXIE shall provide PCYC with (a) a quality control sample of such
Batch as specified in the applicable Product Appendix (the "QC Sample") for the
purpose of confirming that such Batch meets the Product Specifications and
Packaging Specifications; (b) one copy of the corresponding Released Executed
Batch Record, together with written confirmation that such Batch record has been
reviewed and approved by DIXIE's quality assurance unit; and (c) a certificate
of analysis for such Batch.

Acceptance and Rejection of Product

.



PCYC may reject any Batch delivered hereunder that does not conform with the
applicable Master Batch Record, DIXIE's standard operating procedures,
certificate of analysis, Product Specifications or Packaging Specifications, or
applicable documentation or process requirements (collectively, the "Release
Criteria") based upon PCYC's testing of the QC Sample in accordance with the
Test Methods and review of the Released Executed Batch Record. Any such notice
of rejection shall be in writing and shall indicate the reasons for such
rejection. Such notice is to be delivered to DIXIE within [ *** ] from PCYC's
receipt of the QC Sample, Released Executed Batch Record and certificate of
analysis from the designated carrier or such other period as may be specified in
the applicable Product Appendix (the "Testing Period"). If DIXIE does not
receive such notice of rejection by the end of the Testing Period, then PCYC
shall be deemed to have accepted such Batch.

After notice of rejection is given, PCYC shall cooperate with DIXIE in
establishing the root cause of the rejection and shall deliver to DIXIE a sample
of the allegedly non-conforming QC Sample for DIXIE's evaluation. DIXIE will
evaluate process issues and other reasons for such non- compliance. DIXIE shall
notify PCYC in writing as promptly as reasonably possible whether it disputes
PCYC's basis for any rejection, but in any event no later than [ *** ] after its
receipt of PCYC's notice of rejection or such other period as may be specified
in the applicable Product Appendix (the "Response Period"). If PCYC does not
receive such notice of dispute by the end of the Response Period, then DIXIE
shall be deemed to agree with PCYC's rejection of such Batch.

If DIXIE provides PCYC notice, in accordance with subsection (a) above, that it
disputes PCYC's determination that a QC Sample does not meet the Release
Criteria, then such QC Sample shall be submitted to a mutually acceptable,
independent third party laboratory to determine whether such QC Sample conforms
to the Release Criteria. The Parties agree that such third party laboratory's
determination shall be final and binding.

If the third party laboratory determines that such QC Sample meets the Release
Criteria, then PCYC shall be deemed to have accepted such Batch, and shall pay
for such Batch as set forth in Section 5.2.

If the third party laboratory determines that such Product does not meet the
Release Criteria, then such Batch shall be deemed rightfully rejected, and PCYC
shall have no further obligation under this Agreement with respect to such
Batch.

DIXIE shall initially bear the expenses of such independent third party
laboratory with respect to such testing of such Batch; provided that if such
third party laboratory rules against PCYC, then PCYC shall reimburse DIXIE for
such documented expenses.

[ *** ]

Any Batch accepted by PCYC under this Section 4.2 shall remain subject to
DIXIE's warranties in Sections 8.2 and 8.3.

Replacement Batches.

Whether or not DIXIE accepts PCYC's basis for rejection of a Batch under Section
4.2, promptly following receipt of a notice of such rejection and receipt of the
applicable PCYC Materials from PCYC, DIXIE shall use its reasonable commercial
efforts at PCYC's written request to replace such rejected Batch. PCYC shall
purchase such replacement Batch at the applicable Purchase Price, subject to its
acceptance of such Batch pursuant to Section 4.2.



Destruction of Product

. Neither Party may destroy any Product rejected by PCYC under Section 4.2.1
until the independent third party laboratory determines whether such Product
meets such Release Criteria and provides written notification to the Parties
with respect to such determination, unless DIXIE accepts PCYC's basis for such
rejection. Thereafter, DIXIE shall have the obligation to destroy, or have
destroyed, at its cost, all such rejected Product. Upon DIXIE's written request
and at DIXIE's cost, PCYC shall return to DIXIE any rejected Product. The method
of such destruction shall be in compliance with all national, federal, state and
local laws, rules and regulations.



Delivery of Product

. All deliveries of Product and QC Samples shall be shipped FCA (INCOTERMS 2000)
the Facility to a location designated by PCYC, using a carrier acceptable to
PCYC. All Batches shall be so shipped within [ *** ] of acceptance of each Batch
pursuant to Section 4.2 unless otherwise agreed in writing by the Parties. PCYC
shall be responsible for all freight and delivery charges, including without
limitation insurance charges, and shall assume all risk of loss of the Product
and QC Samples after transfer of possession to the designated carrier. All
Product and QC Samples shall be delivered to PCYC free and clear of all liens,
claims and encumbrances.





Purchase Price and Payment.

Purchase Price. Subject to the terms of this Section 5.1, PCYC shall pay DIXIE
the applicable Purchase Price for each shipment of Product delivered by DIXIE
and accepted by PCYC pursuant to Section 4.2. The Purchase Price shall be deemed
to be full compensation for all work performed by DIXIE relating to the
Manufacture and supply of such Product hereunder, including without limitation
all Materials provided by DIXIE for use in such Manufacture, all inspection and
testing activities performed by DIXIE and delivery of such Product as set forth
in Section 4.5, unless expressly provided otherwise herein or in the applicable
Product Appendix.

Payment.

Each Product Manufactured and supplied hereunder shall be invoiced at the
applicable Purchase Price following PCYC's acceptance thereof pursuant to
Section 4.2. Payments by PCYC shall be made in U.S. dollars by check mailed to
DIXIE by regular first class mail within
[ *** ]
from the later of
[ *** ]
.



Records

. DIXIE shall keep accurate records in sufficient detail to permit the
determination of all invoices and fees payable, credits due and quantities of
Product Manufactured hereunder. Within
[ *** ]
following a request by PCYC, DIXIE shall permit PCYC or its designee to examine
such records during ordinary business hours for the purpose of verifying the
correctness of any such invoices, fees, credits and quantities. DIXIE shall
retain such records for at least
[ *** ]
from the date of each invoice to which such records pertain or for such longer
period as may be required by any Regulatory Authority.





Quality Assurance; Regulatory.

Master Batch Record. Each Master Batch Record for each Product shall be prepared
and maintained in DIXIE's standard format by DIXIE, using PCYC's master formula
and technical support. Each Master Batch Record shall be subject to approval by
Pharmacyclics' Chemical Operations and Quality Assurance groups. PCYC will use
reasonable efforts to ensure that its review and approval of such documents are
completed in a timely manner

Audits

.



PCYC shall have the right to conduct a general audit of the Facility and of the
equipment, system, processes and related documentation used in the Manufacture
of Products to evaluate compliance with cGMP every [ *** ], or more frequently
for cause. PCYC may make recommendations to DIXIE based on such audit, and DIXIE
agrees to give such recommendations good faith consideration. DIXIE shall be
responsible for compliance with cGMP and shall promptly take such action, at its
expense, as may be necessary to bring said equipment, system, processes,
documentation and Facility into conformance therewith.

In the event that PCYC notifies DIXIE following an audit under Section 6.2.1
that DIXIE is not in compliance with cGMP, and DIXIE disagrees with such
finding, then the Parties shall promptly meet to resolve in good faith the
issues relating to such alleged non-compliance.

Reasonable notice will be provided by PCYC to DIXIE to schedule the date of such
audit. If DIXIE needs to cancel such audit due to events outside of DIXIE's
reasonable control (e.g., FDA inspection unrelated to the Product, act of God,
such audit would lead to an unavoidable breach of DIXIE's confidentiality
obligations to a third party, etc.), DIXIE will immediately contact PCYC to
reschedule the audit to occur as soon as possible.

PCYC's failure to exercise its right to audit the Facility will not represent a
waiver of any future exercise of this right or of any other rights under this
Agreement, nor does it represent acceptance of any conditions past or present
that might exist or result from such conditions at the Facility.

Regulatory Matters; Records

.



DIXIE shall keep documentation and records in accordance with the requirements
of cGMP. DIXIE will provide to PCYC copies of all documentation and information
relating to the Manufacture, processing, packaging and shipping of Product
and/or required to support PCYC's NDAs (or INDs, if appropriate) or other
regulatory submissions, including but not limited to information relating to
Batch records, specifications, methods, method validations, equipment and the
Facility, for review and inclusion as necessary in PCYC's regulatory
submissions. DIXIE shall maintain all records and documentation under this
Section 6.3 and any inspection samples and data for at least [ *** ] past the
expiration dates of each Batch or for such longer period as may be required by
cGMP or other regulations promulgated by the Regulatory Authorities applicable
to the relevant Product.

Prior to DIXIE's destruction of any of the records or documentation described in
Section 6.3.1, DIXIE shall notify PCYC in writing specifically identifying the
records or documentation that it wishes to destroy. PCYC shall have [ *** ] from
its receipt of such notice to notify DIXIE that it desires to receive such
records or documentation. In such event, such records or documentation shall be
delivered to PCYC or its designee at PCYC's expense. If PCYC does not notify
DIXIE that it desires to receive such records or documentation within such
thirty-day period, then DIXIE shall be free to destroy such records or
documentation.

DIXIE shall be solely responsible, at its expense, for obtaining and maintaining
all Regulatory Approvals required for it to carry out its development,
regulatory and Manufacturing obligations hereunder. DIXIE agrees to cooperate
fully with PCYC in PCYC's efforts to obtain and maintain any Regulatory Approval
which may be required for the use of the Products, or the Manufacture and/or
marketing of Drug Products, in any country. Such efforts shall include, without
limitation, (a) providing information in DIXIE's possession that is useful or
required by PCYC to submit regulatory filings or obtain or maintain Regulatory
Approvals with respect to Products and/or Drug Products, including all
information necessary for PCYC to complete the CMC portions of its regulatory
filings; (b) allowing the use of DIXIE's name in any such filings; and (c)
taking any and all other actions reasonably required to assist PCYC or its
designee in obtaining Regulatory Approval of Drug Products.

Upon the requirement of any Regulatory Authority, such entity shall have access
to observe and inspect the Facility and DIXIE's quality and manufacturing
documents and procedures used for the Manufacture of any Product, including
process development and Manufacturing operations, and to audit such Facility,
documents and procedures for compliance with cGMP and/or other applicable
regulatory standards. DIXIE shall give PCYC immediate notice of any upcoming
inspections or audits by a Regulatory Authority of the Facility, documents
and/or procedures relating to any Product Manufactured hereunder, and shall
provide PCYC the opportunity to conduct a pre-inspection of the Facility and
such documents and procedures, and to observe and participate in such inspection
or audit.

DIXIE also agrees to notify PCYC within [ *** ] of any written or oral
inquiries, notifications, or inspection activity by any Regulatory Authority in
connection with any Product. DIXIE shall provide a reasonable written
description to PCYC of any such inquiries, notifications or inspections promptly
(but in no event later than [ *** ]) after such visit or inquiry. DIXIE shall
furnish to PCYC (a) within [ *** ] after receipt, any report or correspondence
issued by the Regulatory Authority in connection with such visit or inquiry,
including but not limited to any FDA Form 483 (List of Inspectional
Observations) or warning letter, and (b) not later than [ *** ] prior to the
time it provides to a Regulatory Authority, copies of any and all proposed
written responses or explanations relating to items set forth above (each, a
"Proposed Response"), in each case purged only of trade secrets or other
confidential or proprietary information of DIXIE that are unrelated to the
obligations under this Agreement or are unrelated to Products. DIXIE shall
discuss with PCYC any comments provided by PCYC on the Proposed Response and the
Parties shall mutually agree on the final written response or explanation to be
provided to the Regulatory Authority. After the filing of a response with the
appropriate Regulatory Authority, DIXIE will notify PCYC of any further contacts
with a Regulatory Authority relating to DIXIE's Manufacture of Products.

DIXIE shall promptly notify PCYC of any other production issues or other
information of which DIXIE becomes aware that may affect the regulatory status
of a Product or the ability of DIXIE to supply a Product in accordance with
PCYC's forecasted requirements.

DIXIE agrees to promptly rectify or resolve any deficiencies noted by a
Regulatory Authority in a report or correspondence issued to DIXIE, and that are
based on DIXIE's performance under this Agreement, at DIXIE's expense except as
otherwise set forth in Section 6.6.3.

Each Party shall promptly notify the other of new regulatory requirements of
which it becomes aware which are relevant to the Manufacture of a Product under
this Agreement and which are required by the FDA, other applicable Regulatory
Authority or other applicable laws or governmental regulations, and shall confer
with each other with respect to the best means to comply with such requirements.

Drug Master File.

DIXIE shall file and maintain the appropriate DMF for its Manufacture of each
Product hereunder, at DIXIE's expense. DIXIE shall provide PCYC and its
Affiliates, partners, licensees and designees with letters of authorization to
reference such DMF in their respective filings with the FDA and other Regulatory
Authorities.



Stability Testing

. DIXIE shall be responsible for performing stability testing of each commercial
Product, in accordance its own internal policies and procedures, except as
otherwise set forth in the applicable Product Appendix.



Changes in Manufacture

.



DIXIE shall not alter any processing steps with respect to the Manufacture of
each Product, as such steps are set forth in the NDA, DMF (or IND, if
appropriate), applicable Manufacturing protocols, Master Batch Records or any
other document governing such steps. DIXIE may, from time to time, suggest to
PCYC changes DIXIE may wish to make in the Manufacture of a Product, the
location of Manufacture within the Facility, the equipment used to Manufacture
such Intermediate or Product or the process used to Manufacture such
Intermediate or Product. DIXIE shall notify PCYC of any such suggested changes
via DIXIE's change notice procedure, but shall not implement any such changes
until signature approval has been received from PCYC's authorized Quality
Assurance and Chemical Operations representatives designated in the applicable
Product Appendix. PCYC shall have no obligation to accept any such suggestions.
Any such changes shall be made in accordance with both DIXIE's and PCYC's change
control policies and procedures.

In the event that [ *** ], unless otherwise agreed by the Parties in writing:

[ *** ]

; and



[ *** ]

.



For clarity, neither [ *** ].

[ *** ]

.



Emergency Access

. The Parties agree that in case of an emergency with the potential to affect
the quality of any Product, a PCYC representative shall have [ *** ] access to
DIXIE's plant management, who shall [ *** ] access to the Facility and all
applicable personnel, records and documents for the purpose of dealing with such
emergency, and PCYC shall have the right to audit the Facility for cause as set
forth in Section 6.2.1.



Compliance with Laws

. In its performance under this Agreement, DIXIE shall comply with all
applicable present and future orders, regulations, requirements and laws of the
United States federal, state and local authorities and agencies, and all other
Regulatory Authorities including without limitation all laws and regulations
applicable to the transportation, storage, use, handling and disposal of
hazardous materials. DIXIE represents and warrants to PCYC that it has and will
maintain during the term of this Agreement all Regulatory Approvals, including
without limitation health, safety and environmental permits, necessary for the
conduct of the actions and procedures that it undertakes pursuant to this
Agreement.





Complaints; Recalls.

Complaints and Adverse Reactions

.



DIXIE shall advise PCYC of any complaints, adverse reaction reports, safety
issues or toxicity issues relating to any Product of which it becomes aware,
regardless of the origin of such information, within the time frame required by
cGMP and 21 CFR 312 and 314, and the corresponding regulations of the applicable
Regulatory Authorities (collectively, the "Regulations"), but in no event later
than [ *** ] from the initial complaint or report. PCYC's shall notify DIXIE
promptly of complaints that are relevant to the Manufacturing activities
conducted by DIXIE hereunder, except where such complaints or adverse reactions
are due to inherent Product characteristics or arise from the activities of
third parties unrelated to DIXIE.

PCYC shall retain and manage complaints in accordance with the Regulations. The
Parties hereby agree to cooperate with one another and with any Regulatory
Authority in the evaluation and investigation of any complaint, claim or adverse
reaction report related to the Manufacture of a Product with the intention of
promptly complying with the Regulations.

If any such event occurs, DIXIE shall retain any unused supplies of such Product
and its associated Materials (including without limitation PCYC Materials), and
all associated Batch and other production records in such manner as PCYC may
reasonably direct. Such retention shall be at PCYC's expense, except to the
extent that such event is caused by DIXIE's wrongful act or omission. DIXIE
agrees to respond to PCYC in respect to such complaint investigations involving
DIXIE's Manufacturing of a Product or services rendered hereunder as soon as
reasonably possible but in any case within [ *** ] from receipt by DIXIE of the
report of such complaint and sample (if available), or in the case of a serious
adverse event, within [ *** ] from receipt of the report of such complaint and
sample (if available). PCYC and/or its designee shall serve as the sole point of
contact with the FDA or other applicable governmental entity concerning any
complaints, adverse reaction reports, safety issues or toxicity issues with
respect to the Product.

Product Defects

. If either Party becomes aware at any time of any defect or the possibility of
any defect associated with any Product Manufactured by DIXIE hereunder, such
Party will notify the other Party immediately and confirm the notification as
soon as possible in writing.



Recalls

.



PCYC shall notify DIXIE promptly if any Drug Product employing or incorporating
a Product Manufactured by DIXIE hereunder is the subject of a recall, market
withdrawal or correction, to the extent that such recall, market withdrawal or
correction is due to such Product being employed or incorporated into such Drug
Product. PCYC and/or its designee shall have the sole responsibility for the
handling and disposition of any such recall, market withdrawal or correction.

If a recall is required as a result of DIXIE's breach of any of its warranties
set forth in Section 8.2 hereof, then DIXIE shall reimburse PCYC for the
Purchase Price of such Product and all other reasonable costs and expenses
associated with such Drug Product recall, market withdrawal or correction, but
only to the extent that the foregoing costs and expenses are attributable to
DIXIE's breach of its warranties hereunder. [ *** ] In all other events of a
recall, market withdrawal or correction, all costs and expenses incurred in
connection with such Drug Product recall, market withdrawal or correction shall
be borne by PCYC.

PCYC and/or its designee shall serve as the sole point of contact with the FDA
or other applicable Regulatory Authority concerning any recall, market
withdrawal or correction with respect to such Drug Product.



Representations and Warranties.

Mutual Representations and Warranties. Each Party hereby represents and warrants
to the other Party that: (a) the person executing this Agreement is authorized
to execute this Agreement; (b) this Agreement is legal and valid and the
obligations binding upon such Party are enforceable by their terms; and (c) the
execution, delivery and performance of this Agreement does not conflict with any
agreement, instrument or understanding, oral or written, to which such Party may
be bound, nor violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it.

DIXIE Product Warranties

. DIXIE warrants that all Products Manufactured by DIXIE hereunder shall, at the
time of delivery to PCYC's designated carrier: (a) conform to the applicable
Product Specifications and Packaging Specifications; (b) have been Manufactured,
handled, stored, labeled, packaged and transported in accordance with the Master
Batch Records, and with cGMP and all other applicable laws, regulations and
other requirements of all applicable Regulatory Authorities; and (c) not be (i)
adulterated or misbranded by DIXIE within the meaning of the FD&C Act, or (ii)
an article that may not be introduced into interstate commerce under the
provisions of Sections 404 or 505 of the FD&C Act.



No Debarment or Convictions

. DIXIE represents and warrants that: (a) it has not and will not use in any
capacity the services of any persons debarred under 21 U.S.C. Section 335a(a) or
335a(b) in connection with its Manufacture of any Product hereunder; (b) neither
DIXIE nor any DIXIE official or employee has been convicted of a felony under
Federal law for conduct relating to the development or approval, including the
process for development or approval, of any drug, product, NDA, abbreviated NDA
or IND; and (c) no DIXIE official or employee has been convicted of a felony
under United States law for conduct otherwise relating to the regulation of any
drug substance or drug product under the FD&C Act.



Intellectual Property

.



DIXIE represents and warrants that: (a) PCYC's practice of the IP and/or the
DIXIE Technology as contemplated herein will not infringe upon the intellectual
property rights of any third party; and (b) none of the IP or the DIXIE
Technology has been misappropriated from any third party nor is the result of
any misuse of any third party's intellectual property; and (c) there is no
action, suit or proceeding pending or that has been threatened, orally or in
writing, against DIXIE, with respect to the infringement or misappropriation of
any third party's intellectual property rights through the use of the IP or the
DIXIE Technology.

PCYC represents and warrants that: (a) DIXIE'S practice of the PCYC Technology
(exclusive of the IP) as contemplated herein will not infringe upon the
intellectual property rights of any third party; and (b) none of the PCYC
Technology (exclusive of the IP) has been misappropriated from any third party
nor is the result of any misuse of any third party's intellectual property; and
(c) there is no action, suit or proceeding pending or that has been threatened,
orally or in writing, against PCYC, with respect to the infringement or
misappropriation of any third party's intellectual property rights through the
use of the PCYC Technology (exclusive of the IP).

No Other Representations or Warranties.

Except as specifically set forth above in the Article 8, NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY WARRANTY AS TO THE MERCHANTABILITY, FITNESS FOR PARTICULAR
PURPOSE, OR ANY OTHER MATTER WITH RESPECT TO THE PRODUCTS, whether used alone or
in combination with any other material.



Limitation of Liability.

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, AS TO ANY CLAIM OF ANY
NATURE ARISING IN CONNECTION WITH THIS AGREEMENT, WHETHER IN CONTRACT, TORT,
STRICT LIABILITY, PATENT INFRINGEMENT OR OTHERWISE, IN NO EVENT SHALL A PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL, INCIDENTAL,
OR CONTINGENT DAMAGES, COSTS OF LITIGATION, OR OTHER LOSS. The foregoing
limitation of liability shall not apply with respect to third party claims.





Indemnification.

Indemnification by DIXIE. Subject to PCYC's compliance with Section 9.3, DIXIE
shall indemnify, defend and hold harmless PCYC and its directors, officers,
employees and agents from all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including without
limitation reasonable attorneys' fees) or disbursements of any kind and nature
whatsoever arising out of property damage or personal injury (including without
limitation death) of third parties (collectively, "Claims"), to the extent that
such Claims arise from any: (a) breach by DIXIE of any of its obligations under
this Agreement including without limitation any of its warranties and
representations hereunder, (b) negligent acts or omissions or willful misconduct
of DIXIE or its employees or agents, and/or (c) infringement of any third party
patents or other proprietary rights by DIXIE's manufacturing processes.

Indemnification by PCYC

. Subject to DIXIE's compliance with Section 9.3, PCYC shall indemnify, defend
and hold harmless DIXIE and its directors, officers, employees and agents from
all Claims to the extent that such Claims arise from any: (a) breach by PCYC of
any of its obligations under this Agreement including without limitation any of
its warranties and representations hereunder, (b) personal injury caused by
adverse reaction to the formula of a Drug Product employing or incorporating a
Product Manufactured by DIXIE hereunder, and/or (c) the promotion, labeling,
marketing, distribution, use or sale of any Drug Product employing or
incorporating a Product Manufactured by DIXIE hereunder, but in each case only
to the extent that such liability is not covered by DIXIE's indemnification
obligations under Section 9.1.



Indemnification Procedures

.

A Party (the "Indemnitee") which intends to claim indemnification under this
Article 9 shall promptly notify the other Party (the "Indemnitor") in writing of
any action, claim or other matter in respect of which the Indemnitee or any of
its Affiliates, or any of their respective directors, officers, employees or
agents, intend to claim such indemnification;
provided, however
, the failure to provide such notice within a reasonable period of time shall
not relieve the Indemnitor of any of its obligations hereunder except to the
extent the Indemnitor is prejudiced by such failure. The Indemnitee shall
permit, and shall cause its directors, officers, employees and agents to permit,
the Indemnitor at its discretion to settle any such action, claim or other
matter, and the Indemnitee agrees to the complete control of such defense or
settlement by the Indemnitor. Notwithstanding the foregoing, the Indemnitor
shall not enter into any settlement that would adversely affect the Indemnitee's
rights hereunder, or impose any obligations on the Indemnitee in addition to
those set forth herein in order for it to exercise such rights, without
Indemnitee's prior written consent, which shall not be unreasonably withheld or
delayed. No such action, claim or other matter shall be settled without the
prior written consent of the Indemnitor, which shall not be unreasonably
withheld or delayed. The Indemnitor shall not be responsible for any attorneys'
fees or other costs incurred other than as provided herein. The Indemnitee and
its directors, officers, employees and agents shall cooperate fully with the
Indemnitor and its legal representatives in the investigation and defense of any
action, claim or other matter covered by the indemnification obligations of this
Article 9. The Indemnitee shall have the right, but not the obligation, to be
represented in such defense by counsel of its own selection and at its own
expense.





Insurance.

DIXIE shall at all times maintain general liability (including product
liability) insurance coverage, at its own expense in full force and effect, [
*** ] with a responsible insurance carrier. Such insurance shall not be
terminated or reduced without providing PCYC with at least [ *** ] advance
written notice. PCYC may request certification of the existence and maintenance
of this insurance coverage at any time.



Intellectual Property; License Grants.

License Grant by PCYC.

During the term of this Agreement, and subject to the terms and conditions of
this Agreement, PCYC hereby grants to DIXIE a nonexclusive, royalty-free
license, without the right to sublicense, under the PCYC Technology, solely to
Manufacture Products for PCYC as provided herein.

Notwithstanding Section 11.1.1, PCYC hereby grants to DIXIE non-cancelable,
royalty-free right to use IP created or discovered by DIXIE pursuant to the
Prior Agreement for DIXIE's own benefit and to provide manufacturing services
for third parties, except to the extent that such use would jeopardize the trade
secret status of such IP or otherwise deprive PCYC of exclusivity in the use of
such IP for the Products.

[ *** ]

[ *** ]

with respect to each Product only if:



PCYC is ordering[ *** ] or

DIXIE has committed a Material Supply Breach with respect to such Product, and
either does not submit a plan for curing such breach as described Section
3.8.1(a), or does not adhere to such plan as described in Section 3.8.1(b).

As used in subsection (a) above, "Qualification Amount" means the quantity of a
Product that a second supplier would have to Manufacture per calendar year in
order to obtain and maintain its qualification by the FDA, and shall be deemed
to be equal to three (3) full- scale Batches of such Product during the first
full calendar year that such second supplier Manufactures such Product, and two
(2) full-scale Batches of such Product per calendar year thereafter.

Except in the cases described in Section 11.2.1 above, the Parties shall
negotiate a commercially reasonable royalty for such license.

Upon PCYC's request, DIXIE shall promptly transfer the DIXIE Technology and any
updates thereto to PCYC or its designee, at DIXIE's expense.

Ownership of IP

.



PCYC shall be the sole and exclusive owner of all IP. [ *** ] Upon request by
PCYC, and without additional consideration, DIXIE agrees to promptly execute
documents, testify and take such other acts at PCYC's expense as PCYC may deem
necessary or desirable to procure, maintain, perfect, and enforce the full
benefits, enjoyment, rights, title and interest of the IP on a worldwide basis,
and to render all necessary or reasonably requested assistance in making
application for and obtaining original, divisional, renewal, or reissued utility
and design patents, copyrights, mask works, trademarks, trade secrets, and all
other technology and intellectual property rights throughout the world related
to any of the IP, in PCYC's name and for its benefit.

DIXIE shall promptly provide PCYC with a copy of any formal invention disclosure
document that relates to the IP.

IP shall be deemed to be the confidential information of PCYC.

[ *** ]



Confidentiality.

Confidentiality. Except as otherwise provided in this Agreement, all
confidential or proprietary information of a Party disclosed or developed
pursuant to this Agreement shall be controlled by the Confidential Disclosure
Agreement entered into by the Parties effective July 22, 1998, a copy of which
is attached as Schedule 12.1 hereto (the "CDA"). All such confidential or
proprietary information shall be deemed "INFORMATION" as defined in the CDA, and
treated confidentially in accordance with the terms of the CDA.

Publicity

. The Parties agree that, except as may otherwise be required by applicable
laws, regulations, rules, or orders, including without limitation the rules and
regulations promulgated by the United States Securities and Exchange Commission,
and except as may be authorized in Section 12.2, no information concerning this
Agreement and the transactions contemplated herein shall be made public by
either Party without the prior written consent of the other. The Parties agree
that the public announcement of the execution of this Agreement shall be by one
or more press releases mutually agreed to by the Parties. A failure of a Party
to return a draft of a press release with its proposed amendments or
modifications to such press release to the other Party within
[ *** ]
of such Party's receipt of such press release shall be deemed as such Party's
approval of such press release as received by such Party. Each Party agrees that
it shall cooperate fully and in a timely manner with the other with respect to
all disclosures to the Securities and Exchange Commission and any other
governmental and regulatory agencies, including requests for confidential
treatment of Confidential Information of either Party included in any such
disclosure.





Term and Termination of Agreement.

Term. This Agreement shall commence upon the Effective Date and, unless
terminated sooner in accordance with the terms and conditions provided for
herein, shall remain in full force and effect with respect to each Product to be
Manufactured hereunder until the date which is five (5) years from the date of
Regulatory Approval by the FDA of both of the Drug Substances motexafin
gadolinium and motexafin lutetium. Thereafter, this Agreement will automatically
renew with respect to such Product for successive two (2) year terms, subject to
Section 13.2 and Article 14, unless either Party provides one (1) year written
notice to the other Party prior to the expiration of the then-current term that
the Agreement shall not be renewed with respect to such Product.

Termination for Breach

.



Either Party may terminate this Agreement upon thirty (30) days prior written
notice in the event of a material breach of this Agreement by the other Party
which is not cured by the breaching Party within such thirty (30) day period. At
the option of the non-breaching Party, such termination may be with respect to
the entire Agreement, or only with respect to the Product which is the subject
of such material breach.

A Material Supply Breach shall be deemed to be a material breach of this
Agreement; provided that a Material Supply Breach that is the direct result of a
Force Majeure Event shall not be deemed a material breach of this Agreement, [
*** ]. PCYC shall have the right to terminate this Agreement for an uncured
Material Supply Breach as described in Section 13.2.1, provided that PCYC first
follows the procedures set forth in Section 3.6.1.

Consequences of Expiration/Termination

.





Upon expiration or termination of this Agreement:



PCYC agrees to purchase, and DIXIE agrees to sell, any quantity of Products
Manufactured by DIXIE and held by DIXIE against the requirements of a Purchase
Order on the effective date of termination at the applicable Purchase Price, and
subject to PCYC's acceptance of such Product pursuant to Section 4.2.

At the request of PCYC, DIXIE shall fulfill any outstanding Purchase Orders for
Product using, at DIXIE's option, Materials on hand or on order by DIXIE for
such Purchase Order, in accordance with the terms of this Agreement. In such
event, such Product shall be purchased by PCYC at the applicable Purchase Price,
and subject to PCYC's acceptance of such Product pursuant to Section 4.2

All licenses granted pursuant to Sections 11.1 and 11.2 shall terminate;

DIXIE shall return to PCYC all PCYC Materials currently in inventory that are
not being used as set forth in subsections (a) or (b) above. PCYC shall pay the
shipping costs associated therewith, except that if PCYC terminates this
Agreement for DIXIE's material breach, then DIXIE shall pay such shipping costs.

Each Party shall, within sixty (60) days of such termination, return all
tangible forms of the other Party's confidential information in its possession;
provided, however, that each Party may retain an archival copy of such
confidential information solely for determining the scope of its confidentiality
obligations hereunder.

If this Agreement is terminated only with respect to one or more Product(s) and
not in its entirety, then this Section 13.3 shall apply only with respect to
such Product(s).

Bankruptcy Rights

. In the event that this Agreement is terminated or rejected by a Party or its
receiver or trustee under applicable bankruptcy laws due to such Party's
bankruptcy, then all rights and licenses granted under or pursuant to this
Agreement by such Party to the other Party are, and shall otherwise be deemed to
be, for purposes of Section 365(n) of the United States Bankruptcy Code (the
"Bankruptcy Code") and any similar law or regulation in any other country,
licenses of rights to "intellectual property" as defined under Section 101(35A)
of the Bankruptcy Code. The Parties agree that all intellectual property rights
licensed hereunder, including without limitation any trade secrets, patents or
patent applications of a Party in any country covered by the license grants
under this Agreement, are part of the "intellectual property" as defined under
Section 101(35A) of the Bankruptcy Code subject to the protections afforded the
non-terminating Party under Section 365(n) of the Bankruptcy Code, and any
similar law or regulation in any other country.



Survival.

The following provisions shall survive termination of this Agreement: Sections
3.2.5, 3.5, 4.4, 5.3, 6.3.1, 6.3.2, 6.3.5, 11.1.2, 11.3, 11.4, 13.3, 13.4 and
13.5, and Articles 7, 9, 12 and 15. Termination of this Agreement shall not
relieve either Party of any liability which accrued hereunder prior to the
effective date of such termination, nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement, nor prejudice either Party's right to obtain
performance of any obligation.





Force Majeure Events.

If, by any reason of impediment such as Acts of God, war, rebellion, tumult,
riot, civil commotion, insurrection, political disturbance, strike, lock-out,
fire, flood, interruption of transportation, embargo, shortages of raw
materials, or any other cause or event of a similar nature affecting either
Party over which such Party has had no control (a "Force Majeure Event"), such
Party cannot perform its obligations hereunder, it shall have the right to
postpone the performance of such obligation for the duration of such Force
Majeure Event. The Parties shall use all reasonable efforts to avoid or overcome
the causes affecting performance, and the Party whose performance is affected by
such Force Majeure Event shall fulfill all outstanding obligations as soon as
possible. The affected Party shall give facsimile notice to the other Party of
the occurrence of such impediment and its anticipated duration and shall
subsequently notify the other Party as quickly as possible of the cessation of
said cause or event. [ *** ]



Miscellaneous.

Notices. All notices, requests and other communications provided for herein
shall be given or made in writing and shall be deemed to have been duly given if
(a) delivered by hand, (b) mailed by certified mail, return receipt requested,
or (c) delivered by a recognized courier service, or (d) transmitted by
facsimile and confirmed by overnight delivery of a hard copy, with appropriate
documentation of delivery, to the intended recipient and, in the case of mail or
courier service, at the following address:

PCYC:

Pharmacyclics, Inc.
995 E. Arques Avenue
Sunnyvale, California 94086-4521
Fax: (408) 774-0340
Attention: Vice President, Chemical Operations
With a copy to: General Counsel



DIXIE:

Dixie Chemical Company, Inc.
P.O Box 130410
Houston, TX 77219-0410
Fax: (713) 863 8316
Attention: President



or, as to any Party, at such other address as shall be designated by such Party
in a written notice to the other Party. All such communications shall be deemed
to have been duly given when hand delivered, or mailed, in each case given or
addressed as aforesaid.

Independent Contractor

. Nothing herein shall create any association, partnership, joint venture or the
relation of principal and agent between the Parties hereto, it being understood
that DIXIE is Manufacturing Products as an independent Contractor, and neither
Party shall have the authority to bind the other or the others' representatives
in any way. Nothing in this Agreement shall constitute DIXIE as an employee,
agent, or general representative of PCYC.



Amendments

. No provision of this Agreement or of the Product Appendices attached hereto
may be modified or supplemented except by an instrument in writing signed by a
duly authorized of officer of each Party.



Waiver

. No failure on the part of either Party to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under this Agreement preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.



Headings

. The article and section headings appearing herein are included solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this Agreement.



Assignment.

Neither Party may assign or transfer this Agreement or any rights or obligations
hereunder without the prior written consent of the other, except that a Party
may make such an assignment without the other Party's consent to a
successor-in-interest to substantially all of the business assets of such Party
to which this Agreement relates, whether in a merger, sale of stock, sale of
assets or other transaction. Any permitted successor or assignee of rights
and/or obligations hereunder shall, in a writing to the other Party, expressly
assume performance of such rights and/or obligations. Any permitted assignment
shall be binding on the successors of the assigning Party. Any assignment or
attempted assignment by either Party in violation of the terms of this Section
15.6 shall be null and void and of no legal effect. This Agreement shall be
binding upon and shall inure to the benefit of each Party's
successors-in-interest and permitted assigns.



Remedies Cumulative

. Unless specifically and expressly provided otherwise, the remedies provided
under this Agreement are cumulative, and are not exclusive of other remedies
available to a Party in law or equity.



Complete Agreement

. This Agreement, together with the Product Appendices hereto, which are hereby
incorporated into and shall form part of this Agreement, represents the complete
agreement between the Parties hereto as to all matters covered hereby or
thereby, and supersedes any prior agreements or understanding (oral or written)
between the Parties regarding the subject matter hereof.



Severability

. If, for any reason, any provision of this Agreement shall be deemed by a court
of competent jurisdiction to be illegal, invalid or unenforceable, the validity,
legality or enforceability of the remaining provisions of this Agreement shall
not in any way be affected or impaired, and such provision shall be modified to
the minimum extent necessary to make such provision consistent with applicable
law, and in its modified form such provision shall be enforceable and enforced.



Governing Law and Language

. This Agreement shall be governed exclusively by laws of the State of
[ *** ]
, U.S.A., as such laws apply to contracts made between, and performed entirely
in that State, by
[ *** ]
residents, and DIXIE hereby consents to the jurisdiction of the courts of
located in the State of
[ *** ]
. The official text of this Agreement and any appendices, exhibits and schedules
hereto, or any notice given or accounts, reports or statements required by this
Agreement shall be in English. In the event of any dispute concerning the
construction or meaning of this Agreement, reference shall be made only to this
Agreement as written in English and not to any other translation into any other
language.



Dispute Resolution.

In the event of any controversy or claim arising out of, relating to or in
connection with any provision of this Agreement, or the rights or obligations of
the Parties hereunder, the Parties shall try to settle their differences
amicably between themselves by referring the disputed matter to the President of
PCYC and the President of DIXIE or their designates for discussion and
resolution. Either Party may initiate such informal dispute resolution by
sending written notice of the dispute to the other Party, and within
[ *** ]
of such notice the President of PCYC and the President of DIXIE or their
designates shall meet for attempted resolution by good faith negotiations. If
such personnel are unable to resolve such dispute within
[ *** ]
of initiating such negotiations, each Party may thereafter pursue any and all
rights and remedies it may have at law or equity. If mutually agreeable, the
Parties may explore alternative forms of dispute resolution, such as mediation
and/or arbitration. Notwithstanding any other provision of this Section 15.11,
either Party may seek a temporary restraining order or injunction against the
other Party in the event of a breach of any confidentiality obligation
hereunder, or to prevent a Party's wrongful use of any intellectual property
hereunder.



United States Dollars.

References in this Agreement to "Dollars" or "$" shall mean the legal tender of
the United States of America.



Counterparts

. This Agreement may be executed in counterparts with the same force and effect
as if each of the signatories had executed the same instrument.



Ambiguities

. Ambiguities, if any, in this Agreement shall not be construed against either
Party, regardless of which Party is deemed to have drafted the provision at
issue.





In Witness Whereof,

the Parties hereto have caused this Agreement to be duly executed and delivered
as of the Effective Date.





 

DIXIE CHEMICAL COMPANY PHARMACYCLICS, INC. By: /s/ Gary L. Mossman By: /s/
Richard Miller Name: Gary L. Mossman Name: Richard A. Miller, M.D. Title:
President Title: President and Chief Executive Officer




--------------------------------------------------------------------------------



Schedule 1.30


Product Appendices



 

 

SCHEDULE 12.1



Confidential Disclosure Agreement of July 22, 1998

 

 

CONFIDENTIAL DISCLOSURE AGREEMENT



THIS AGREEMENT, effective July 22, 1998, by and between Pharmacyclics, Inc.
("PHARMACYCLICS"), a corporation of the State of Delaware, having an address at
995 East Arques Avenue, Sunnyvale, California 94086-4521, and Dixie Chemical Co.
Inc. ("RECEIVER"), having an address at P.O. Box 130410 Houston, Texas
77219-0410, shall govern the conditions of disclosure by PHARMACYCLICS to
RECEIVER of certain confidential information relating to texaphyrin synthetic
manufacturing processes, plans and requirements (hereinafter referred to as
"INFORMATION").



In consideration of PHARMACYCLICS' disclosure of said INFORMATION, RECEIVER
hereby agrees:



RECEIVER shall not use such INFORMATION except for the purpose of preliminary
discussions regarding RECEIVER's ability and willingness to provide texaphyrin
and texaphyrin intermediate cGMP manufacturing services for PHARMACYCLICS,
pursuant to which RECEIVER will provide PHARMACYCLICS with a price quotation for
such services (any such services to be performed at the request of PHARMACYCLICS
and pursuant to a separate written agreement).



RECEIVER shall not disclose or transfer INFORMATION to others (except to
RECEIVER's employees who reasonably require same for the purpose hereof and who
are bound to protect PHARMACYCLICS' INFORMATION by like obligations as to
confidentiality) without the express written permission of PHARMACYCLICS, except
that RECEIVER shall not be prevented from using or disclosing INFORMATION:



that RECEIVER can demonstrate by written records was known to RECEIVER from a
source other than PHARMACYCLICS before the date of disclosure hereunder.



that is now, or becomes in the future, publicly available other than by breach
of this Agreement by RECEIVER,



that is lawfully disclosed to RECEIVER on a non- confidential basis by a third
party unless RECEIVER is aware that such third party is obligated to
PHARMACYCLICS or any other party to retain such INFORMATION in confidence, or



that is properly required by law, regulation, rule, act, or order of any
governmental authority or agency to be disclosed by RECEIVER, provided that
RECEIVER shall provide PHARMACYCLICS with reasonable advance notice of any such
required disclosure and cooperate with PHARMACYCLICS in minimizing the extent of
any such disclosure and in seeking such protective order(s) or the like as may
be available to protect the confidentiality of the INFORMATION.



 

The furnishing of INFORMATION under this Agreement shall not constitute any
grant, option or license to RECEIVER under any patent or other rights now or
hereafter held by PHARMACYCLICS with respect to said INFORMATION. This Agreement
shall not be construed to create any obligation on the part of PHARMACYCLICS to
retain RECEIVER's services or to compensate RECEIVER in any manner.



All or a portion of the INFORMATION can constitute "inside information" for
securities purposes, for which RECEIVER acknowledges the responsibility to
refrain from any unauthorized disclosure, trading or other such use. (A copy of
PHARMACYCLICS' Insider Trading Policy will be provided on request; any questions
should be addressed to Mr. Leiv Lea.)



 

RECEIVER's confidentiality and non-use obligations under this Agreement shall
remain in effect for [ *** ] from the effective date hereof.



Upon completion of the preliminary discussions, RECEIVER will return to
PHARMACYCLICS all copies of INFORMATION disclosed by PHARMACYCLICS, except that
the RECEIVER shall have the right to retain one (1) record copy of such tangible
INFORMATION in its legal files, from which to ascertain RECEIVER's continuing
obligations to PHARMACYCLICS hereunder.



The terms of this Agreement can be modified only by the mutual written agreement
of the parties. This Agreement will be interpreted and enforced in accordance
with the laws of California, notwithstanding the choice of law principles of
California or those of any other jurisdiction. This Agreement sets forth the
entire agreement of the parties with respect to the subject matter hereof.



PHARMACYCLICS shall to mark tangible proprietary INFORMATION as "CONFIDENTIAL"
and to confirm verbally disclosed proprietary INFORMATION as "CONFIDENTIAL" in
writing, given the understanding that failure to do so does not constitute a
designation of non- confidentiality when the confidential nature is apparent
from context and subject matter.

 

PHARMACYCLICS, INC. DIXIE CHEMICAL COMPANY, INC. By /s/ David A. Lowin
David A. Lowin
Vice President
Intellectual Property Counsel
Date     8/6/98 By /s/ R. G. Brown
Print NameRobert G. Brown
Title Vice President
Date     8-14-98




--------------------------------------------------------------------------------


